     Case: 1:15-cv-01046-SO Doc #: 273 Filed: 08/02/19 1 of 8. PageID #: 6077




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION




UNITED STATES OF AMERICA,                      )   CASE NO.: 1:15-CV-01046
                                               )
              Plaintiff,                       )
                                               )   JUDGE SOLOMON OLIVER, JR.
       vs.                                     )
                                               )   MOTION TO APPROVE COMMUNITY
CITY OF CLEVELAND                              )   AND PROBLEM-ORIENTED POLICING
                                               )   POLICY
              Defendant.                       )
                                               )
                                               )




       Pursuant to Paragraphs 27 through 34 of the Consent Decree and the Fourth Year

Monitoring Plan in the above-captioned matter, the City of Cleveland (the “City”), on behalf of

the Cleveland Division of Police (“CDP” or “Division”), submitted a proposed Community and

Problem-Oriented Policing (“CPOP”) Policy to the Monitoring Team, attached hereto as Exhibit

A.

       The Monitoring Team has carefully reviewed the CPOP Policy. The Policy memorializes

new Division-wide expectations initially introduced in the Division’s Court-approved CPOP Plan.

See Dkt. 237. Among other things, the Policy addresses the goal that patrol officers spend 20% of

their time engaging with community residents; that CDP will strengthen partnerships with

community groups and enhance its District Policing Committees; and that officers will input data
     Case: 1:15-cv-01046-SO Doc #: 273 Filed: 08/02/19 2 of 8. PageID #: 6078



about community engagement and problem-solving activities so that CDP can subsequently

analyze and iteratively improve its CPOP activities. The Monitoring Team therefore recommends

that the Court approve CDP’s Proposed CPOP Policy.

I.     SUMMARY          OF     CONSENT        DECREE        REQUIREMENTS            REGARDING

       COMMUNITY AND PROBLEM-ORIENTED POLICING

       The Consent Decree defines “community and problem-oriented policing” as a “policing

philosophy that promotes and relies on collaborative partnerships between law enforcement

agencies and the individuals and organizations they serve to develop solutions to problems,

increase trust in police, and improve the effectiveness of policing efforts.” Dkt. 7-1 at ¶ 414.

       The Decree requires that the Division develop and implement a “comprehensive and

integrated community and problem-oriented policing model” to “promote and strengthen

partnerships with the community, engage constructively with the community to ensure

collaborative problem-solving, and increase community confidence in the CDP.” Id. at ¶ 27. In

developing this model, the Division will “consult with the [Cleveland Community Police]

Commission[.]” Id. The Division’s CPOP model must cover the Division’s “management,

policies and procedures, recruitment, training, personnel evaluations, resource deployment, tactics,

and accountability systems.” Id. at ¶ 28.

       CDP, under the Decree, must “ensure that officers are familiar with the geographic areas

they serve, including their assets, challenges, problems, business, residential and demographic

profiles, and community groups and leaders; engage in problem identification and solving

activities with the community groups and members regarding the community’s priorities; and work

proactively with other city and county departments to address quality of life issues.” Id. at ¶ 29.




                                                 2
       Case: 1:15-cv-01046-SO Doc #: 273 Filed: 08/02/19 3 of 8. PageID #: 6079



        Moreover, the City and CDP must “maintain collaborative partnerships with a broad

spectrum of community groups[,]” and CDP will implement systems to monitor and analyze

“whether officers are partnering with a broad cross-section of community members to develop and

implement cooperative strategies that build mutual respect and identify and solve problems.” Id.

at ¶¶ 31, 33.

        The Consent Decree also requires CDP to publish “a publicly-available community

policing report detailing its community policing efforts in each District.” Id. at ¶ 34. The report

will describe problems and solutions that the CDP has identified, as well as “identify obstacles . .

. and recommendations for future improvement.” Id.

II.     PROCEDURAL HISTORY

        Shortly after finalizing the CPOP Plan, which was approved by the Court on February 20,

2019, the Division began to create official departmental policy that memorializes the contemplated

changes in protocols and expectations. The Division worked through drafts of the policy,

incorporating feedback from the Department of Justice and Monitoring Team. The Community

Police Commission also contributed to the development of the submitted CPOP Policy, offering

feedback and recommendations that the City considered in its finalization of the Policy.

        CDP submitted a final draft of the CPOP Policy to the Monitoring Team on July 17, 2019.

III.    STANDARD OF REVIEW

        The Monitoring Team’s role is to “assess and report whether the requirements” of the

Consent Decree “have been implemented.” Dkt. 7-1 at ¶ 351; accord id. ¶ at 352 (requiring the

Monitor to “review . . . policies, procedures, practices, training curricula, and programs developed

and implemented under” the Decree). The task of the Monitoring Team here is to determine

whether the submitted CPOP Policy complies with the Consent Decree’s requirements.



                                                 3
      Case: 1:15-cv-01046-SO Doc #: 273 Filed: 08/02/19 4 of 8. PageID #: 6080



IV.    ANALYSIS OF THE CPOP POLICY

       The submitted CPOP Policy makes clear officers’ expectations to actively collaborate with

Cleveland residents to address public safety issues and the conditions that lead to crime.

Specifically, patrol officers assigned to CDP’s neighborhood districts “are expected to spend an

average of 20% of their time engaging with community members to build relationships,

partnerships, and trust, and collaboratively solve community concerns.” Ex. A at 2. CDP members

who are not tasked with patrol duties “will be responsible for engaging in CPOP activity as often

as possible given the nature of their assignments.” Id. at 3. The Policy includes examples of

formal and informal activities that count as CPOP activities, such as bike and foot patrols,

participating in community events and meetings, checking in with community organizations about

problems they have encountered, and “identifying and solving problems in ways other than arrest,

such as connecting community members to services that provide assistance such as mental health

and homeless services[.]” Id. at 3-4. Under the CPOP Policy, “[b]rief, consensual encounters in

which officers spend minimal time interacting with citizens in a voluntary, non-investigative

manner do not constitute community engagement or problem-solving activities.” Id. at 4.

       A key component of the Division’s commitment to community engagement will be in its

ability to effectively create and strengthen active partnerships with community stakeholders. The

CPOP Policy states that officers “shall form partnerships with all communities” including

community organizations, community development corporations, youth advocates, LGBTQ

individuals, religious and ethnic communities, block clubs, the homeless community, and

community members with mental illness or other behavioral health issues. Id. at 4-5.

       To help CDP Districts “to identify resources in their neighborhood that could assist with

CPOP[,]” an Asset Map will be created and available for all officers to learn about existing



                                               4
     Case: 1:15-cv-01046-SO Doc #: 273 Filed: 08/02/19 5 of 8. PageID #: 6081



community partnerships and to effectively identify “those that do not readily interact with the

Division.” Id. at 5. The map will be created by the City’s Office of Prevention, Intervention Office

of Prevention, Intervention, and Opportunity for Youth and Young Adults, the City Planning

Commission, the Safe Routes Program, the Community Relations Board, Community

Development Corporations, the Cleveland Division of Police, and other community organizations.

Under the Fourth Year Monitoring Plan, this map is expected to be completed and distributed by

October 25, 2019. Dkt. 249.

       The CPOP Policy also memorializes certain expectations initially laid out in CDP’s District

Policing Committee Plan, which was approved by the Court on February 20, 2019. Dkt. 238. The

submitted CPOP Policy states that “District Commanders will use the DPC meetings as

opportunities to identify, assess, and collaboratively solve problems in their District. They will

also use the sessions to solicit input on the Division[’]s policies and procedures.” Ex. A at 5.

Further, DPCs will survey community members to assess the Division’s performance in its CPOP

activities and its overall performance. Id.

       The CPOP Policy also mandates the collection of data that will be used to track all CPOP

activities. There will be separate forms for Community Engagement and for Collaborative

Problem-Solving. The policy includes data fields that will be mandatory for the collection of

community engagement activities, such as the date and location of the event; whether the encounter

was officer-initiated; whether the event was an organized event; and the type of officer-initiated

engagement, e.g. social contact, community problem-solving. The CPOP Policy also outlines data

fields mandatory for the collection of problem-solving activities, such as a description of the

problem; how the problem was identified; strategies used to address the problem; who was

involved in the response; results; and whether the problem will require follow-up. Id. at 6-7.



                                                 5
     Case: 1:15-cv-01046-SO Doc #: 273 Filed: 08/02/19 6 of 8. PageID #: 6082



       Under the proposed CPOP Policy, officers will not be subject to discipline “based solely

on their inability to meet CPOP expectations. However, meeting or not meeting expectations about

engaging in community engagement and problem-solving activities shall be used in the evaluation

process in determining promotions, assignments, and evaluations.” Id. at 7-8.

       Supervisors will have significant responsibilities under the CPOP Policy to ensure that line

officers are taking seriously the duty to engage with Cleveland residents in a positive manner.

Supervisors shall “[p]rovide opportunity, support, guidance, and education to officers to ensure

that CPOP is being effectively implemented.” Id. at 8. Further, they shall “[r]ecognize officers

who excel at positively engaging the community and/or collaborative problem-solving, and

remediate those that are not effectively implementing the CPOP process and principles.” Id.

       The Monitoring Team notes here that the submitted CPOP Policy, as official Division

policy that must be adhered to by all CDP members, represents an important step in taking the

Division from the initial CPOP Plan—described by the Team as “an important and commendable

statement of vision”—toward operationalizing the principles of community engagement and

problem-solving. Dkt. 234 at 11. This Policy is not the endpoint. CDP still must enact the

operational changes—including in deployment, staffing, resource allocation, and continued

training on community engagement—that will allow it to best collaborate with Cleveland residents

in identifying and resolving public safety problems.

V.     CONCLUSION

       The task of the Monitoring Team is to duly consider whether the City’s submitted CPOP

Policy satisfies the terms of the Consent Decree. The Monitoring Team concludes that the policy

meets the terms of the Consent Decree. Accordingly, the Monitor approves the CPOP Policy in

its entirety and requests that this Court order it effective immediately.



                                                  6
Case: 1:15-cv-01046-SO Doc #: 273 Filed: 08/02/19 7 of 8. PageID #: 6083




                                       Respectfully submitted,



                                       /s/ Hassan Aden

                                       HASSAN ADEN
                                       Monitor
                                       The Aden Group LLC
                                       8022 Fairfax Road
                                       Alexandria, VA 22308
                                       Tel: (571) 274-7821
                                       Email: aden@theadengroup.com




                                   7
     Case: 1:15-cv-01046-SO Doc #: 273 Filed: 08/02/19 8 of 8. PageID #: 6084



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2019, I served the foregoing document entitled Motion

to Approve Community and Problem-Oriented Policing Policy via the court’s ECF system to all

counsel of record.




                                                  /s/ Ayesha Bell Hardaway
                                                  AYESHA BELL HARDAWAY




                                              8
